Citation Nr: 1648027	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to December 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Board is of the opinion that additional development is required before the claim on appeal is decided.

In a February 2016 VA examination, the Veteran was diagnosed with degenerative arthritis of the thoracolumbar spine, with vertebral fractures, spondylosis and degeneration of the intervertebral discs.  However, the examiner determined the Veteran's thoracolumbar spine disability was "less likely than not" incurred in or caused by an in-service injury, event or illness.  In support of this conclusion, the examiner indicated that although the Veteran's exposure to repetitive back trauma was conceded, as a result of his receipt of a parachutist's badge, no specific injury or complaints were documented in service.  In pertinent part, the examiner found the Veteran's current back disability began several years after his discharge in 2008, and was likely the result of osteopenia (thinning of the bones) which he found was caused by his non-service connected hypogonadism.  Unfortunately, the examiner's findings and conclusions are directly contradicted by several facts in the record.  Initially, the Board notes the examiner stated the Veteran's service records failed to show "any back condiiton [sic] while he was on active duty."  However, in a July 2003 post deployment questionnaire, the Veteran reported experiencing back pain during his deployment.  The examiner wholly failed to discuss this evidence in his February 2016 medical opinion.  In addition, the Veteran has reported that he experienced initial onset of his back pain in service, which has persisted since that time.  Most importantly, the Veteran's 2009 MRI shows evidence of an "old T7-8 compression [fracture]."  This finding is inconsistent with the VA examiner's determination that the Veteran's vertebral fractures resulted from osteopenia brought about by hypogonadism.  This follows, because the Veteran's treating Endocrinologist stated his hypogonadism was likely brought about following his use of Percocet, but indicated in an August 2009 clinical note that his compression fracture "appears to predate" his use of opioids.  

Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing factual inconsistencies and lack of data supporting the February 2016 VA examiner's medical opinion, the Board finds the opinion insufficient.  As such, a new VA examination and medical opinion is needed prior to final adjudication of this matter. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination, by a physician who has not previously provided an opinion in this case, to address the etiology of his claimed thoracolumbar spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's thoracolumbar spine disability originated in or is otherwise etiologically related to his active duty service.  

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements as they relate to his reports of an injury sustained while parachute jumping in service, as well as his July 2003 post-deployment report of back pain. 

If the examiner is unable to provide any required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question presented.   

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

